Case: 16-50436      Document: 00513954218         Page: 1    Date Filed: 04/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50436                                FILED
                                  Summary Calendar                          April 17, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALBERTO CASTRUITA-ESCOBEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:15-CR-478-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Alberto Castruita-Escobedo was convicted of illegal reentry and was
sentenced within the guidelines range to 41 months of imprisonment and three
years of supervised release. He contends that his sentence is substantively
unreasonable and greater than necessary to satisfy the 18 U.S.C. § 3553(a)
factors.    However, he fails to demonstrate any error with respect to the
substantive reasonableness of his sentence. See United States v. Cooks, 589


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50436    Document: 00513954218   Page: 2   Date Filed: 04/17/2017


                               No. 16-50436

F.3d 173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                     2